Opinion by
Judge Cbumush, Jk.,
This appeal is from an order of the Court of Common Pleas of Lehigh County, dated February 26, 1974, affirming the Township of Whitehall Zoning Hearing Board’s refusal to grant a special exception for the purpose of constructing and operating a 30,000 square foot supermarket in a C-l Neighborhood Commercial zoning district. A grocery store or meat market with a total floor space of less than 5,000 square feet and "other similar retail business or service establishments which supply commodities or perform services primarily for residents of surrounding neighborhoods” are permitted by special exception in a C-l zone. The zoning hearing board determined that the proposed supermarket did not constitute a "similar retail business,” and accordingly refused to grant a special exception. After a careful review of the record and the applicable law, we find neither an abuse of discretion nor an error of *50law in the Zoning Hearing Board’s determination, and so we affirm. In so doing, we adopt the able opinion of Judge John E. Backbnstoe of the court below which is reported at 35 Lehigh L. J. 461 (1974).
Order affirmed.